DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 09 August 2022.

Regarding Previous Rejection Under 35 USC § 112 – Second Paragraph
Previous rejection of claims 1-10 has been withdrawn in view of the amendment to the rejected claims.

Regarding Previous Rejection Under 35 USC § 103
Applicant’s arguments [Pages 5-7] with respect to rejection of claim 1 have been fully considered but are not persuasive.

Regarding claim 1, on pages 5-6, numeral 3, Applicants argue that Kizuka fails to teach “moisture absorption member” because the Kizuka’s “humidity sensor” is not for “absorbing moisture, processing and supporting the feces, facilitating the cleaning of the feces, and etc.”.
The Examiner respectfully disagrees and submits as follows. The way the moisture absorption member is introduced in the claim, and supported by the specification [Paragraph 20 of the instant specification], is understood as any artifact being deployed inside a housing. It would appear, perhaps, that the intention of accommodating a “moisture absorption member” is for reducing or mitigating some moisture within the device (when cannot assure it until it is stated in the claim). Additionally, it is worth noting that humidity and moisture are parameters. Hence, by only claiming that the excrement is “left on the moisture absorption member”, it does not provide strong patentable weight, because it seems that the “accommodating a moisture absorption member” is only reciting a preference on the position of this “moisture absorption member”, which is not fixed to the device but placeable in any place inside the supporting portion. Also, claim 1 is not reciting how much of the “supporting portion” is being covered by the “moisture absorption member”.
This Examiner’s broadest reasonable interpretation, as outlined above, is being generated because claim 1 is not providing further linkage, usage, or relevance of the “moisture absorption member” for the processing and analysis of the excrement. In fact, the argued limitation “moisture absorption member for absorbing moisture, processing and supporting the feces, facilitating the cleaning of the feces, and etc.” is not actually claimed. Furthermore, there is an ambiguity on the instant limitations from lines 7-9 “an image module, arranged at said device body for dynamically capturing one or more images of the excrement in said supporting portion and outputting an image information of the excrement” because the images are taken to the excrement when it is in the “device body” not on the “moisture absorption member”. Hence, “moisture absorption member” lacks of the connection to the other limitations.
Hence, Kizuka, with its “humidity sensor”, is actually “accommodating a moisture absorption member” because the “humidity sensor” is connected to “humidity adjuster 59” for controlling humidity and moisture inside the bowl such that a desiccant is deployed for said controlling of the humidity and moisture [Paragraphs 127, 159]. Hence, since it is not provided further details and relevancy of leaving the excrement over the “moisture absorption member”, a person having ordinary skills in the art would recognize that the desiccant from Kizuka is placeable at any location of the body, even more if the intention of accommodating the “moisture absorption member” is for only mitigating moisture inside the bowl.

Also, on page 6, numeral 4, Applicants argue that in either Oguri or Kizuka “feces are dropped into a flush toilet… feces are soaked… image analysis requires stable background… image with lower quality…”.
The Examiner respectfully disagrees. Oguri teaches the taking of images on the excrement for processing and analysis [Paragraphs 28-31, 34, 36, 38-40, 42, 44, 46, 49]. Additionally, it is noted that none of the argued details are being claimed.

Also, on page 6, numeral 5, Applicants argue that the “moisture absorption member allows the feces dropped thereon to stay motionless immediately as well as removes excess fluid… revealing the colors, and other conditions…”.
The Examiner respectfully disagrees. It is noted that none of these features are being claimed.

Also, on pages 6-7, numeral 6, Applicants argue that Kizuka fails to teach “convolution unit to distinguish the characteristics, such as shapes, edges, corners…”.
The Examiner respectfully disagrees. For this limitation, Oguri was referenced, as it illustrates the determination of abnormalities on the excrement based on characteristics and shapes from the taken images by camera, as shown in Fig. 3 [Paragraphs 42-43].

Additionally, on same numeral 6, Applicants further argue that “the resulting package still would not comprise zipper closure material that terminates short of the end of the one edge of the product containing area, as now claimed”.
The Examiner respectfully disagrees. It appears that there is an error on the argument as the argued limitation is not claimed.

Also, on page 7, numeral 7, Applicants argue that Kizuka fails to teach “wherein said pooling unit selects one or more maximum values of a calculation result of said convolution unit so as to counter noise, wherein said fully connected unit flattens the calculation result of said pooling unit”
The Examiner respectfully disagrees. Claim 1 does not disclose that the maximum values from the convolution unit to counter noise are from the taken images, but only a selection of values from the convolution unit. Hence, Oguri discloses that noise is treated and corrected with maximum values of parameters, as in Fig. 13 [Paragraphs 13, 39-41, 63, 192].

Therefore, in view of the above reasons, the Examiner maintains the rejection.

Applicant’s arguments [Page 7] with respect to rejection of claim 2 have been fully considered and are persuasive. The rejection of claim 2 has been withdrawn.

Claim Status
Claim 1 has been amended. Thus, claims 1-10 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Oguri et al. (US Patent Application Publication No. 2018/0368818) in view of Kizuka et al. (US Patent Application Publication No. 2016/0223552).

Regarding claim 1, Oguri teaches an intelligent defecation device for living creature (Fig. 1), comprising:
a device body (body 10);
a supporting portion being provided within an inner side of said device body (inside section of the body 10) [(excrement being deposited inside the body 10);
an image module (camera 20), arranged at said device body for dynamically capturing one or more images of the excrement in said supporting portion and outputting an image information of the excrement (camera 20 for taking pictures of the excrement for analysis [Paragraphs 28-31, 34, 36, 38-40, 42, 44, 46, 49]), and
a first analysis module arranged in said device body and connected with said image module, to analyze and calculate a defecation mode with the image based on preset or accumulated data (excrement being analyzed for determining modes, as in Fig. 3 [Paragraphs 28-31, 34, 36, 38-40, 42, 44, 46, 49]), so as to generate a signal when an abnormal defecation mode is diagnosed (thus, it is determined when abnormalities in the user’s health is present based on the images [Paragraphs 28-31, 34, 36, 38-40, 42, 44, 46, 49]), [(characteristics such as shape of the excrement are extracted in the analysis [Paragraph 44]), [.
However, Oguri does not explicitly mention:
a) accommodating a moisture absorption member;
b) wherein said first analysis module comprises a convolution unit, a pooling unit and a fully connected unit;
c) wherein said pooling unit selects one or more maximum values of a calculation result of said convolution unit so as to counter noise, wherein said fully connected unit flattens the calculation result of said pooling unit.
Kizuka teaches, in a similar field of endeavor of toilet systems, the following:
a) accommodating a moisture absorption member (humidity sensor 30 in Fig. 2. Additionally, the way the moisture absorption member is introduced in the claim, and supported by the specification [Paragraph 20 of the instant specification], is understood as any artifact being deployed inside a housing. It would appear, perhaps, that the intention of accommodating a “moisture absorption member” is for reducing or mitigating some moisture within the device (when cannot assure it until it is stated in the claim). Additionally, it is worth noting that humidity and moisture are parameters. Hence, by only claiming that the excrement is “left on the moisture absorption member”, it does not provide strong patentable weight, because it seems that the “accommodating a moisture absorption member” is only reciting a preference on the position of this “moisture absorption member”, which is not fixed to the device but placeable in any place inside the supporting portion. Also, claim 1 is not reciting how much of the “supporting portion” is being covered by the “moisture absorption member”. This Examiner’s broadest reasonable interpretation, as outlined above, is being generated because claim 1 is not providing further linkage, usage, or relevance of the “moisture absorption member” for the processing and analysis of the excrement. In fact, the argued limitation “moisture absorption member for absorbing moisture, processing and supporting the feces, facilitating the cleaning of the feces, and etc.” is not actually claimed. Hence, Kizuka, with its “humidity sensor”, is actually “accommodating a moisture absorption member” because the “humidity sensor” is connected to “humidity adjuster 59” for controlling humidity and moisture inside the bowl such that a desiccant is deployed for said controlling of the humidity and moisture [Paragraphs 127, 159]. Hence, since it is not provided further details and relevancy of leaving the excrement over the “moisture absorption member”, a person having ordinary skills in the art would recognize that the desiccant from Kizuka is placeable at any location of the body, even more if the intention of accommodating the “moisture absorption member” is for only mitigating moisture inside the bowl);
b) wherein said first analysis module comprises a convolution unit, a pooling unit and a fully connected unit (as shown in Fig. 2, multiple units are implemented for different functionalities);
c) wherein said pooling unit selects one or more maximum values of a calculation result of said convolution unit so as to counter noise (noise is treated with maximum values of parameters [Paragraphs 39-41, 63, 192]), wherein said fully connected unit flattens the calculation result of said pooling unit (thus, the noise is being treated and corrected by analyzing the noise, as in Fig. 13 [Paragraphs 40, 41, 63]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the toilet system (as taught by Oguri) by counter noise and flatting results (as taught by Kizuka) for the purpose of avoiding intoxication on the users (Kizuka – Paragraph 14).

Regarding claim 3, Oguri further teaches the intelligent defecation device, as recited in claim 1, further comprising a time module and a third analysis module, wherein said time module is arranged in said device body for dynamically detecting and recording a defecation time and duration of the living creature, wherein said third analysis module is arranged in said device body and connected with said time module so as to analyze and calculate the defecation mode with the defecation time and duration based on preset or accumulated data, wherein said first analysis module and said third analysis module operate interactively in order to generate the signal when the abnormal defecation mode is diagnosed (as in Fig. 2, time series at moment of disposing the excrement is acquired to determine the abnormality and characteristics on the excrement [Paragraph 36, 42, 46]).

Regarding claim 4, Oguri further teaches the intelligent defecation device, as recited in claim 1, further comprising an identification module arranged for identifying and reading an external smart accessory ([Paragraph 40]).

Regarding claim 6, Oguri further teaches the intelligent defecation device, as recited in claim 3, further comprising an identification module arranged for identifying and reading an external smart accessory ([Paragraph 40]).

Regarding claim 7, Oguri further teaches the intelligent defecation device, as recited in claim 1, wherein said device body has a shape selected from the group consisting of barrel shape, tub shape and dish shape and has an integral structure (body 10).

Regarding claim 8, Oguri further teaches the intelligent defecation device, as recited in claim 1, wherein said supporting portion defines a cavity having shape selected from the group consisting circular shape, oval shape and polygonal shape, and has an opening formed in one of a side and a top of said device body (body 10).

Regarding claim 9, Oguri further teaches the intelligent defecation device, as recited in claim 1, wherein said image module is a charge-coupled device sensor unit (camera 20).

Regarding claim 10, Oguri further teaches the intelligent defecation device, as recited in claim 1, wherein said image module is a complementary metal-oxide semiconductor sensor unit (camera 20).

Allowable Subject Matter
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 27, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633